[Cite as Hutton v. Ohio State Penitentiary, 2011-Ohio-3854.]



                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




PERCY HUTTON

       Plaintiff

       v.

OHIO STATE PENITENTIARY

       Defendant

        Case No. 2010-10670-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} Plaintiff, Percy Hutton, an inmate incarcerated at defendant’s Ohio State
Penitentiary (OSP), filed this action alleging that his personal typewriter required
maintenance and repairs as a result of using the typewriter during his work assignment
at OSP. Plaintiff asserts the warden and deputy warden at OSP agreed to pay for the
necessary repairs. According to plaintiff, the typewriter was sent to a service center for
repairs and after several weeks, plaintiff was notified that the bill for service had not yet
been paid. Plaintiff relates that on November 17, 2009, he received a release of claim
form from OSP purporting to pay $92.72, the stated repair expense. The form noted
that the money would be deposited by OSP into plaintiff’s inmate account. However,
plaintiff claims that any monies placed in his account will be confiscated pursuant to a
court order and he will not have use of the funds in order to secure the release of his
typewriter from the service center. In his complaint, plaintiff requested damages in the
amount of $92.72. Payment of the filing fee was waived.
        {¶ 2} Defendant submitted an investigation report admitting liability and
acknowledging that plaintiff suffered damages in the amount of $92.72.
       {¶ 3} Plaintiff filed a response suggesting defendant agreed to pay for the
typewriter repairs and that he had not refused to accept payment. Rather, plaintiff
seeks to have the money sent directly to the repair facility in that any monies placed in
his inmate account are subject to forfeiture. Thus, plaintiff seeks an order from the court
prohibiting defendant from using any monies awarded as reimbursement for outstanding
court costs.
                                    CONCLUSIONS OF LAW
       {¶ 4} The credibility of witnesses and the weight attributable to their testimony are
primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St. 2d 230, 39
O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is free to
believe or disbelieve, all or any part of each witness's testimony. State v. Antill (1964),
176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. In the instant action, the trier of fact
does not find the statements offered by plaintiff to be particularly persuasive.
       {¶ 5} R.C. 5120.133 governs the transmission of funds from an inmate account to
satisfy court-ordered payment of court costs. Ohio Adm. Code 5120-5-03 provides the
mechanism for the collection of court-ordered costs from inmates. The court of claims
lacks jurisdiction to order defendant to refrain from following the mandates promulgated
by another court. See Abdussatar v. Mansfield Corr. Inst., Ct. of Cl. No. 2007-09429-
AD, 2008-Ohio-3419, State v. Brown, 156 Ohio App. 3d 120, 2004-Ohio-558.
       {¶ 6} Liability on the part of defendant has been established. Defendant is liable
to plaintiff in the amount of $92.72.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




PERCY HUTTON

          Plaintiff

          v.

OHIO STATE PENITENTIARY

          Defendant

          Case No. 2010-10670-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION

          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $92.72. Court costs are assessed against defendant.




                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Percy Hutton, #195-620                             Gregory C. Trout, Chief Counsel
878 Coitsville-Hubbard Road                        Department of Rehabilitation
Youngstown, Ohio 44505                             and Correction
                                                   770 West Broad Street
                                                   Columbus, Ohio 43222

SJM/laa
4/7
Filed 4/25/11
Sent to S.C. reporter 8/5/11